IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 112 MM 2016
                                          :
                   Respondent             :
                                          :
                                          :
             v.                           :
                                          :
                                          :
DARRELL EDWARD TAYLOR,                    :
                                          :
                   Petitioner             :

                                      ORDER


PER CURIAM

      AND NOW, this 13th day of October, 2016, the Application for Leave to Exceed

Word Limitations is DENIED. Petitioner is DIRECTED to file a compliant Petition for

Allowance of Appeal within 30 days.